Case 1:19-cv-11883-GBD Document 65 Filed 06/08/20 Page 1 of 1

 

 

 

 

 

USDC SDNY |
DOCUMENT |
UNITED STATES DISTRICT COURT FLECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK j DOC #:
Tors rrr tsetse eee FILED: JUN 0 8 2020
JINXIONG CHEN et al., [Dare LED N08 el g 020}
Plaintiffs, ;
; ORDER
-against- :
: 19 Civ. 11883 (GBD)
DUN HUANG CORP et al.,
Defendants. ;
we ee ee ee eee eee eee ee ee eee ee eee eee ee eee 7

GEORGE B. DANIELS, United States District Judge:
The initial conference is adjourned from June 17, 2020 to September 9, 2020 at 9:30 am.
Dated: New York, New York

June 8, 2020
SO ORDERED.

CHPRCED, DANIELS
ed States District Judge

 

 
